Citation Nr: 1340108	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  09-30 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1986 to March 1990.  The Veteran had additional service in the United States Marine Corps Reserve, including periods of active duty from January 1991 to May 1991, and from May 1998 to August 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefits sought on appeal.  

The Veteran participated in a videoconference hearing before the undersigned in July 2013, and a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Board finds that additional development is required before the Board may adjudicate the Veteran's claims.  

Full service treatment records from the Veteran's period of active duty service from March 1986 to March 1990 have not been associated with the Veteran's claims file.  The Veteran has claimed, for example during his July 2013 hearing before the undersigned, that he injured his right knee in 1989, and he reported to sick call as a result of that injury.  Accordingly, on remand, appropriate steps should be taken to obtain all outstanding medical records relating to the Veteran's period of active duty service from March 1986 to March 1990.

VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not received an examination addressing his claimed disabilities, and the record contains at least some evidence in support of each element.  The record shows that the Veteran has degenerative changes of the lumbar spine, and an August 2013 record shows that the Veteran may have arthritis of the right knee.  While the record does not currently show an in-service injury, event, or disease, the Veteran has contended that he suffered in-service injuries to his back and right knee.  The Veteran has contended that each of his claimed conditions is related to service, and in August 2013, the Veteran submitted private opinions linking his disabilities to active service.  Those opinions are not themselves sufficient to demonstrate medical nexus because they do not contain a rationale explaining how the clinician arrived at the opinion.  Accordingly, the Board finds that the Veteran should be provided a VA examination in order to determine the nature and etiology the claimed disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to provide any additional evidence or argument pertaining to the issues on appeal, or any service medical records in his possession that are not of record.  The Veteran must be afforded a reasonable period to respond to this request, and any evidence received should be associated with the Veteran's claims file.

2.  Take all appropriate efforts to obtain outstanding service medical records from the Veteran's active service from March 1986 to March 1990.  If, after exhausting all appropriate efforts to obtain those records, it is determined that further efforts would be futile, issue a formal finding documenting the unavailability of the records and notify the Veteran.

3.  Obtain copies of any VA treatment records that are not of record, and associate them with the claims folder.

4.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of the claimed low back and right knee disabilities.  The examiner must review the claims file and should note that review in the report.  Any tests deemed necessary should be conducted.  After discussing the nature of the Veteran's low back and right knee disabilities, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any currently-diagnosed low back or right knee disability was caused or aggravated by any incident of service.  

5.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


